                     Case 1:19-mj-03601-JMC Document 1 Filed 10/31/19 Page 1 of 4
                     Case 1:18-mj-00181 Document 1 Filed 10/03/18. Page 1 of 4 PiigelD #: 1

AO 91 ~.    JI/ll)     CrimEnal.Complaint


                                            UNITED       STATES          DISTRICT            COURT--F/lED                                   ENTEREO
                                                                      for the                              - __           lOGGED            RECE/VEO
                                                              District of Delaware             ;                          OCT 3 1 2019
                      United States of America                           )
                                    v.                                   )
                                                                         )      CeseNo.                      BY
                          MICHAEL QUINN
                                                                         )
                                                                         )
                                                                                             18-/ B 1M.
                                                                         )
                                                                         )
                              DefemIDnt(s}


                                                      CRIMINAL COMPLAINT
           I. the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of                     September 28, 2018               in the county of            New Castle             in the
______                     District of           Delaware            • the defendant(s) violated:

             Code Section                                                            Offense Description
 18 U.S.C. ~~ 751 and 4082                           Escape




           This criminal complaint is based on these facts:

    See attached Affidavit.




           iilf Continued on the attached sheet.

                                                                                      4<r~:.~
                                                                                 ,~nant's.ll11I"ture

                                                                                       Jeffrey Zimmer, Deputy United States Marshal
                                                                                                    Printed name and title

Sworn to before me and signed in my presence.


Date:                  "~/N
City and state:                          Wilmington, Delaware                            Mary Pat Thynge, U.S. Magistrate Judge
                                                                                                    PrinttJdname _lItle
,--------------------                                    -----




                        Case 1:19-mj-03601-JMC Document 1 Filed 10/31/19 Page 2 of 4
                        Case 1:18-mj-00181 Document 1 Filed 10103/18                      Page 2 of 4 PagelD #: 2




                                         IN THE UNITED STATES DISTRICT COURT
                                             FOR THE DISTRICT OF DELAWARE


                  UNITED STATES OF AMERICA                       )
                                                                 )
                                 v.                              )       CRIM. ACT. NO. 18 -
                                                                 )
                  MICHAEL QUINN                                  )
                                                                 )
                                 Defendant.                      )
                                                                 )

                                   AFFIDAVIT      IN SUPPORT OF CRIMINAL COMPLAINT


                         Your affiant, Jeffrey Zimmer, being duly sworn, does depose and say:

                          I.     Your Affiant is a Deputy United States Marshal (DUSM) in the District of

                 Delaware. Your Affiant has been employed as a Deputy United States Marshal for

                  approximately 1I years.

                         2.      This investigation is based upon information provided by the Community

                  Solutions Residential Re-entry Center, United States Marshals Service records, as well as Your

                 Affiant's observations and interviews. Since this affidavit is only for purposes of establishing

                 probable cause for an arrest pursuant to Title 18, United States Code, Sections 75 I and 4082, not

                 all facts related to this investigation are contained herein.

                          3.     On October 19,2010, the United States District Court for the District of Maryland

                 adjudged Michael QUINN ("QUINN") guilty of violating Title 18, United States Code, Section

                 922(g), (Possession of a Firearm and Ammunition by a Convicted Felon) and Title 21 United

                 States Code, Section 843 (a), (6). The Court sentenced QUINN to 77 months of incarceration

                  followed by five years of supervised release. and recommended to the Bureau of Prisons that the

                  defendant participate in any substance abuse program for which he may be eligible .including a

                  residential drug abuse treatment program.




  ----------------_._---_._---_._                                         ...   _-   --
     Case 1:19-mj-03601-JMC Document 1 Filed 10/31/19 Page 3 of 4
    Case 1:18-mj-00181 Document 1 Filed 10/03/18 Page 3 of 4 PagelD #: 3




       4.     As part of his sentence, on July 26, 2018, QUINN was transferred from federal

prison in Butner, North Carolina to the Community Solutions Residential Re-entry Center (RRC)

in Wilmington, DE. RRC is a residential treatment program which restricts residents' freedom

by requiring that residents only leave the facility for employment or other authorized purposes

and check back into the facility for periodic head counts. QUINN was scheduled to be released

from RRC custody on January 20, 2019.

       5.      On September 28, 2018, at approximately 4:5 I AM, QUINN signed out for work

at Access Labor at 2203 Dupont Hwy, New Castle, DE and due to return at 6:00 PM. At

approximately 6:25 PM, RCC staff attempted to reach QUINN on his cell phone, but it was

turned otT. RCC staff searched the property and found that QU INN was not present. RCC staff

also notified the Wilmington Police Department and New Castle County Police Department of

QUINN's absence and confirmed that the Wilmington Police Department and New Castle

County Police Department had not arrested him. RCC statTthen placed QUINN on escape

status. QUINN did not appear for head counts at RCC on September 29, 30, October I, or 2. At

the time of the signing of this affidavit, on October 3, 2018, Michael QUINN still has not

returned to RCC.




                                                2
     Case 1:19-mj-03601-JMC Document 1 Filed 10/31/19 Page 4 of 4
     Case 1:18-mj-00181 Document 1 Filed 10/03/18 Page 4 of 4 PagelD #: 4




       WHEREFORE, Your Affiant avers that there is probable cause to believe that Michael

QUINN is an individual who, pursuant to a judgment of conviction, was confined in an

institutional facility at the direction of the Attorney General by virtue of a judgment and

commitment of the United States District Court forthe District of Maryland. Your Affiant

further avers that Michael QUINN willfully escaped from that custody on September 28, 2018,

and failed to return to his confinement within the time prescribed, in violation of Title 18, United

States Code, Sections 75 I and 4082.

                                                        ttA~
                                                          zi er
                                                     1effrey
                                                                           s=- _
                                                     Deputy United States Marshal
                                                     United States Marshals Service



Sworn to and subscribed in my presence
this 3"' day of October, 2018




                                                 3
